Citation Nr: 0522175	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  99-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for chronic ear and head injury 
residuals including dizziness.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a chronic arm disorder.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a chronic leg disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from March 1964 to March 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 for chronic ear and head injury residuals including 
dizziness; a chronic arm disorder; and a chronic leg 
disorder.  In October 2004, the Board remanded the veteran's 
claims to the RO for additional action.  

For the reasons and bases addressed below, compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for chronic 
ear and head injury residuals including dizziness; a chronic 
arm disorder; and a chronic leg disorder is DENIED.  


FINDINGS OF FACT

1.  Chronic ear and head injury residuals including dizziness 
was not caused by Department of Veterans Affairs surgical 
treatment, hospital care, or medical treatment.  

2.  A chronic arm disorder was not caused by Department of 
Veterans Affairs surgical treatment, hospital care, or 
medical treatment.  

3.  A chronic leg disorder was not caused by Department of 
Veterans Affairs surgical treatment, hospital care, or 
medical treatment.  


CONCLUSIONS OF LAW

1.  Chronic ear and head injury residuals including dizziness 
were not incurred as the result of Department of Veterans 
Affairs surgical treatment, hospital care, or medical 
treatment.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.361 (2004 as amended).  

2.  A chronic arm disorder was not incurred as the result of 
Department of Veterans Affairs surgical treatment, hospital 
care, or medical treatment.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2004 as 
amended).  

3.  A chronic leg disorder was not incurred as the result of 
Department of Veterans Affairs surgical treatment, hospital 
care, or medical treatment.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2004 as 
amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C.A. § 1151 (West 2002)

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for chronic ear and head 
injury residuals including dizziness; a chronic arm disorder; 
and a chronic leg disorder is warranted as the disabilities 
were caused by a December 11, 1997, bilateral ear warm water 
lavage performed at the Chattanooga, Tennessee, Department of 
Veterans Affairs (VA) outpatient facility.  

The provisions of 38 U.S.C.A. § 1151 (2002) direct, in 
pertinent part, that:

  (a)  Compensation under this chapter 
and dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -
  (1)  the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was -
  (A)  carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
  (B)  an event not reasonably 
foreseeable.  

The provisions of 38 C.F.R. § 3.361 (2004 as amended) clarify 
that:

  (a) Claims subject to this section -
  (1) General.  Except as provided in 
paragraph (2), this section applies to 
claims received by VA on or after October 
1, 1997.  This includes original claims 
and claims to reopen or otherwise 
readjudicate a previous claim for 
benefits under 38 U.S.C. § 1151 or its 
predecessors.  The effective date of 
benefits is subject to the provisions of 
§ 3.400(i).  For claims received by VA 
before October 1, 1997, see § 3.358.  

***

  (b)  Determining whether a veteran has 
an additional disability.  To determine 
whether a veteran has an additional 
disability, VA compares the veteran's 
condition immediately before the 
beginning of the hospital care, medical 
or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy (CWT) program 
upon which the claim is based to the 
veteran's condition after such care, 
treatment, examination, services, or 
program has stopped.  VA considers each 
involved body part or system separately.  
  (c)  Establishing the cause of 
additional disability or death.  Claims 
based on additional disability or death 
due to hospital care, medical or surgical 
treatment, or examination must meet the 
causation requirements of this paragraph 
and paragraph (d)(1) or (d)(2) of this 
section.  Claims based on additional 
disability or death due to training and 
rehabilitation services or compensated 
work therapy program must meet the 
causation requirements of paragraph 
(d)(3) of this section.  
  (1)  Actual causation required.  To 
establish causation, the evidence must 
show that the hospital care, medical or 
surgical treatment, or examination 
resulted in the veteran's additional 
disability or death.  Merely showing that 
a veteran received care, treatment, or 
examination and that the veteran has an 
additional disability or died does not 
establish cause.  
  (2)  Continuance or natural progress of 
a disease or injury.  Hospital care, 
medical or surgical treatment, or 
examination cannot cause the continuance 
or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's 
failure to timely diagnose and properly 
treat the disease or injury proximately 
caused the continuance or natural 
progress.  The provision of training and 
rehabilitation services or CWT program 
cannot cause the continuance or natural 
progress of a disease or injury for which 
the services were provided.  
  (3)  Veteran's failure to follow 
medical instructions.  Additional 
disability or death caused by a veteran's 
failure to follow properly given medical 
instructions is not caused by hospital 
care, medical or surgical treatment, or 
examination.  
  (d)  Establishing the proximate cause 
of additional disability or death.  The 
proximate cause of disability or death is 
the action or event that directly caused 
the disability or death, as distinguished 
from a remote contributing cause.  
  (1)  Care, treatment, or examination.  
To establish that carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, 
medical or surgical treatment, or 
examination proximately caused a 
veteran's additional disability or death, 
it must be shown that the hospital care, 
medical or surgical treatment, or 
examination caused the veteran's 
additional disability or death (as 
explained in paragraph (c) of this 
section); and 
  (i)  VA failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider; or 
  (ii)  VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the veteran's or, in 
appropriate cases, the veteran's 
representative's informed consent.  To 
determine whether there was informed 
consent, VA will consider whether the 
health care providers substantially 
complied with the requirements of § 17.32 
of this chapter.  Minor deviations from 
the requirements of § 17.32 of this 
chapter that are immaterial under the 
circumstances of a case will not defeat a 
finding of informed consent.  Consent may 
be express (i.e., given orally or in 
writing) or implied under the 
circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.  
  (2)  Events not reasonably foreseeable.  
Whether the proximate cause of a 
veteran's additional disability or death 
was an event not reasonably foreseeable 
is in each claim to be determined based 
on what a reasonable health care provider 
would have foreseen.  The event need not 
be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided.  In determining 
whether an event was reasonably 
foreseeable, VA will consider whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
the informed consent procedures of 
§ 17.32 of this chapter.   

***

Department employees and facilities.  
  (1)  A Department employee is an 
individual-
  (i) Who is appointed by the Department 
in the civil service under title 38, 
United States Code, or title 5, United 
States Code, as an employee as defined in 
5 U.S.C. 2105;
  (ii) Who is engaged in furnishing 
hospital care, medical or surgical 
treatment, or examinations under 
authority of law; and
  (iii) Whose day-to-day activities are 
subject to supervision by the Secretary 
of Veterans Affairs.  
(2) A Department facility is a facility 
over which the Secretary of Veterans 
Affairs has direct jurisdiction.
  (f)  Activities that are not hospital 
care, medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility.  
The following are not hospital care, 
medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility 
within the meaning of 38 U.S.C. 1151(a):
  (1)  Hospital care or medical services 
furnished under a contract made under 
38 U.S.C. 1703.
  (2)  Nursing home care furnished under 
38 U.S.C. § 1720.  

A.  Chronic Ear and Head Injury Residuals 

A December 1, 1997, VA treatment record states that the 
veteran was found to have impacted cerumen in both of his 
ears.  A December 11, 1997, VA treatment record notes that 
the veteran underwent bilateral ear lavage with warm water to 
remove the impacted cerumen.  A large amount of cerumen was 
removed.  Treating VA medical personnel observed that the 
veteran's tympanic membranes were intact and the right ear 
canal was slightly red.  

A December 19, 1997, VA treatment record reports that the 
veteran complained of right ear pain, aching, and roaring and 
dizziness.  He reported that his right ear bled for two days 
after the December 11, 1997, ear lavage.  An impression of 
"otitis media / sinusitis" was advanced.  VA clinical 
documentation dated in January 1998 indicates that the 
veteran complained of chronic right ear pain, ringing, and 
dizziness.  Impressions of "dizziness questionable 
etiology," "ceruminosis," and tinnitus were advanced.  

In his June 1998 claim, the veteran advanced that he 
underwent a December 11, 1997, ear cleaning procedure at the 
Chattanooga, Tennessee, VA outpatient facility.  He recalled 
that the probe or instrument being used to clean his right 
ear came apart or broke during the procedure.  The veteran 
subsequently began to experience dizzy spells, headaches, and 
a staggering gait which rendered him unable to either drive 
or to hold a job.  

In his November 1999 Appeal to the Board (VA Form 9), the 
veteran asserted that the December 1997 VA bilateral ear 
cleaning procedure damaged his ear canal and precipitated an 
inner ear problem manifested by dizziness and nausea.  

At a February 2005 VA examination for compensation purposes, 
the veteran complained of chronic right ear pain, roaring, 
and dizziness/vertigo.  He believed that he sustained a 
chronic ear injury as the result of the December 11, 1997, VA 
bilateral ear lavage wherein the probe came loose.  On Ears, 
Nose, and Throat (ENT) evaluation, the veteran exhibited mild 
otitis externa.  The VA examiner commented that "I can not 
find any present or past documentation for injury by VA 
care."  On contemporaneous VA audiological evaluation, the 
veteran was found to exhibit right ear auditory acuity within 
normal limits and very mild left ear sensorineural hearing 
loss disability.  The VA examiner opined that the veteran's 
hearing loss disability was "not caused by or a result of 
ear cleaning."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran asserts that he sustained chronic ear and head injury 
residuals as the result of the December 11, 1997, VA 
bilateral ear lavage.  No competent medical professional has 
advanced that the veteran sustained chronic ear or head 
injury residuals as the result of the VA procedure.  His 
current left ear hearing loss disability and otitis externa 
have not been shown to be etiologically related to the 
December 11, 1997, procedure or any other VA treatment.  

Indeed, the veteran's claim is supported solely by his own 
written statements.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the existence or causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In the absence of any competent evidence establishing that 
the veteran exhibits any chronic residuals of the December 
11,1997, VA ear lavage, the Board finds that compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) is not 
warranted.  
B.  Chronic Arm Disorder

A December 1997 VA treatment record states that the veteran 
complained of right shoulder pain and right hand spasm, 
numbness, and a drawing sensation.  Impressions of right 
hemi-arthralgias and myalgias of undetermined etiology and a 
history of muscle spasms were advanced.  In his July 1998 
claim, the veteran advances that the December 11, 1997, ear 
lavage resulted in chronic residuals including an arm 
disorder.  

At a January 2001 examination for compensation purposes 
conducted for the VA by Jean J. Philippe, M.D., the veteran 
complained of neck pain which radiated into both shoulders.  
On examination of the upper extremities, the veteran 
exhibited no abnormalities.  The veteran was diagnosed with 
cervical spine degenerative joint disease with a cervical 
sprain.  

The veteran asserts that he sustained a chronic arm 
disability as the result of the December 11, 1997, VA ear 
lavage.  The veteran has not been diagnosed with a chronic 
arm disorder.  In the absence of current disability, 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
not warranted.  

C.  Chronic Leg Disability 

In his July 1998 claim, the veteran advances that the 
December 11, 1997, ear lavage resulted in chronic residuals 
including a leg disability.  VA clinical documentation dated 
in October 1998 indicates that the veteran complained of 
general body pain and right hip locking.  He reported that he 
fell from a ladder several days prior to the appointment.  A 
November 1998 VA treatment entry states that the veteran 
complained of right knee and right leg pain.  He reported 
that he had fallen from a ladder while repairing his roof.  
Contemporaneous X-ray studies of the right knee revealed 
findings consistent with osteoarthritis.  Impressions of 
"multiple contusions secondary to fall;" "right knee pain 
secondary to degenerative joint disease, exacerbated from 
fall earlier today;" and a right knee superficial abrasion  
were advanced.  

At the January 2001 examination for compensation purposes 
conducted for the VA by Dr. Philippe., the veteran complained 
of right knee pain secondary to a 1998 injury.  On 
examination of the lower extremities, the veteran exhibited 
right knee limitation of motion, swelling, abnormal movement, 
instability, and weakness.  The veteran was diagnosed with 
minimal right knee osteoarthritis.  

The veteran advances that he sustained a chronic leg disorder 
as the result of the December 11, 1997, VA bilateral ear 
lavage.  No competent medical professional has advanced that 
the veteran sustained a chronic leg disorder or other lower 
extremity disability as the result of the procedure.  His 
current right knee osteoarthritis  has been repeatedly 
attributed to an October 1998 fall from a ladder.  

No competent medical professional has advanced any 
etiological relationship between the onset of the veteran's 
right knee osteoarthritis and the December 11, 1997, 
procedure or any other VA treatment.  As observed in the 
discussion above as to the veteran's entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
chronic ear and head injury residuals, the record does not 
establish that the veteran to exhibit any chronic residuals 
of the December 11, 1997, VA procedure.  The veteran's claim 
is supported solely by his own statements.  Such evidence is 
not competent to establish the etiology of the veteran's 
right lower extremity disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board finds that 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) is not warranted.  


II.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of the veteran's claim, the Board observes that the RO issued 
VCAA notices to the veteran in April 2001 and November 2004 
which informed him of the evidence needed to support his 
claims; what actions he needed to undertake; and how the VA 
would assist him in developing his claims.  The VA has 
secured or attempted to secure all relevant documentation to 
the extent possible.  

The veteran has been afforded multiple examinations for 
compensation purposes.  The examination reports are of 
record.  In his July 2005 Informal Brief, the accredited 
representative advances that the report of the February 2005 
VA examination for compensation purposes is inadequate for 
compensation purposes as it may have been conducted without 
the veteran's claims file and fails to address the veteran's 
upper and lower extremities.  The examination report 
explicitly states that the claims file had been review.  The 
VA examiners concluded that there were no chronic residuals 
of the December 11, 1997, bilateral ear lavage.  Such 
findings encompass the veteran's claims as to both an arm 
disorder and a leg disorder.  The fact that an evaluation 
does not produce the desired result does not, in and of 
itself, render an examination inadequate for rating purposes.  
The veteran was scheduled for a hearing before a VA hearing 
officer.  Unfortunately, the veteran failed to appear for the 
scheduled hearing.  VA has obtained the veteran's VA clinical 
documentation.  There remains no issue as to the substantial 
completeness of the veteran' s claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2004).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  The Board 
finds that the VA has satisfied its duty to notify and the 
duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2205).  Therefore, the Board 
finds that appellate review of the veteran's claims of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for chronic ear and head injury 
residuals including dizziness; a chronic arm disorder; and a 
chronic leg disorder would not constitute prejudicial error.  




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for chronic ear and head injury residuals including 
dizziness is DENIED.  

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for a chronic arm disorder is DENIED.  

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for a chronic leg disorder is DENIED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


